Citation Nr: 1415496	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO.  06-36 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for a left foot disability.

2. Entitlement to service connection for a left ankle disability.

3. Entitlement to service connection for a back disability.

4. Entitlement to service connection for a cervical spine disability, to include radiculopathy.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from November 1971 to October 1975 and from January 2003 to June 2004 followed by periods of service with the Air Force Reserve and the Air National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2005 rating decision by the Department of Veterans Affairs (VA) Atlanta Regional Office (RO) in Decatur, Georgia.  Custody of the file was subsequently transferred to the RO in Montgomery, Alabama, which is currently VA's Agency of Original Jurisdiction (AOJ).

In June 2010, the Veteran testified in a hearing at the RO.  The Acting Veterans Law Judge who presided at that hearing is no longer employed by the Board, but a transcript of the hearing is associated with the claims file.

In September 2010, the issues on appeal were remanded to the AOJ.  While the file was in Remand status, the AOJ issued a rating decision in December 2010 that granted service connection for a right knee disability.  The AOJ also issued a rating decision in May 2012 that granted service connection for bilateral hearing loss, tinnitus, bilateral carpal tunnel syndrome, a right foot disorder diagnosed as chronic right plantar fasciitis with heel spurs of the right foot, chronic dermatitis, and a right ankle disability.  Those issues are accordingly no longer on appeal before the Board. 

In August 2012, the Board remanded this matter to allow the Veteran to have the opportunity to present testimony before another Veterans Law Judge.  In February 2014, the Veteran presented testimony before the undersigned.  A copy of the transcript has been associated with the Veteran's Virtual VA electronic claims file.

The issues of entitlement to service connection for left foot, left ankle and back disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's degenerative joint disease and spondylosis of the cervical spine with radiculopathy had onset to a compensable degree within one year of separation from service.


CONCLUSION OF LAW

The criteria for service connection for a cervical spine disability with radiculopathy have been met.  38 U.S.C.A. §§ 1110, 1116, 1131, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duty to Notify and Assist

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issues on appeal herein.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  This is so because the Board is taking action favorable to the Veteran by granting the issues at hand.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Service Connection

Service connection may be established for a disability resulting from an injury suffered or disease contracted in the line of duty or for aggravation of a pre-existing injury or disease, contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R.             § 3.303(d).

In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection will also be presumed for certain chronic diseases, such as arthritis, if manifest to a compensable degree within one year after discharge from service.  See 38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  In order for the presumption to apply, the claimant must be a veteran with 90 days of active, continuous service.  38 C.F.R. § 3.307(a)(1).

In this case, the Veteran avers that he has had neck or upper back pain since 1991 as a result of lifting batteries.  Treatment records show he was treated for a strained rhomboid in August 1991.  A letter from the Veteran's provider, dated August 1996, notes degenerative changes to the thoracic spine but not the cervical spine.  Review of the claims file shows that abnormalities of the cervical spine were not diagnosed prior to the Veteran's period of active service from January 2003 to June 2004.  Notably, the Veteran's treatment records for this period of service are not available; however, a July 26, 2004 x-ray report from a private provider shows degenerative disc disease and spondylosis of the mid cervical spine.  An accompanying treatment record also shows report of neck pain with a burning sensation extending from the neck down the right arm.  A diagnosis of cervical radiculopathy was indicated.   The Veteran separated from service on June 1, 2004, approximately six weeks prior to the diagnosis of cervical disc disease, spondylosis and radiculopathy.  As such, the Board finds that his degenerative disc disease and spondylosis of the cervical spine with radiculopathy had onset within one year of separation from service.

The Board also finds that the Veteran's cervical spine disability was manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  Diagnostic Code 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is assigned where X-ray evidence shows involvement of two or more major joints or 2 or more minor joint groups.  Where there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, a 20 percent evaluation is assigned.  For the purpose of this diagnostic code, the cervical vertebrae are considered a group of minor joints.  The intent of the Rating Schedule is to recognize actually painful, unstable or mal-aligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Read together, Diagnostic Code 5003 and 38 C.F.R. § 4.59 provide that painful motion due to arthritis, which is established by x-ray, is deemed to be limitation of motion and warrants the minimum compensable rating for the joint, even if there is no actual limitation of motion.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

Here, the July 2004 private treatment records do not show ranges of motion of the cervical spine, thus it is not clear whether the cervical spine condition caused limitation of motion.  However, the records document degenerative disc disease, spondylosis, and radiculopathy and show symptoms of neck pain and a burning sensation extending down the arm.  Accordingly, because the Veteran had spondylosis and neck pain with a burning sensation, the Board finds that the Veteran's cervical spine disability was manifest to a compensable degree within one year of separation from service per 38 C.F.R. § 4.59 based on x-ray evidence of arthritis, or spondylosis, and pain.  As such, the Board finds that service connection for the Veteran's cervical spine disability is warranted.


ORDER

Service connection for the cervical spine disability with radiculopathy is granted.


REMAND

The Veteran seeks service connection for left ankle and left foot disabilities.  Review of the claims file shows that the Veteran injured his left foot during service in February and October 1973.  Records show a sprain of the left ankle in February 1991, a contusion of the left foot in May 1993, and a complaint of pain in August 2002, but personnel records are not clear whether the Veteran was on active duty for training (ACDUTRA) or inactive duty training (INACDUTRA) at those times.  During his second period of active service, in June 2003, the Veteran was diagnosed as having bilateral recurrent plantar fasciitis.  Tenderness of the calcaneus was observed.  Another June 2003 treatment record shows that the Veteran fell and injured his ankle.  Pain and swelling was noted.  X-rays show a possible fracture of the foot.  The December 2004 VA examination report shows that the Veteran's left foot was painful and tender to palpation.  X-rays were not taken of the left foot or ankle.  No diagnosis or opinion was provided.  The Veteran had a VA examination in October 2010.  However, the Board finds that this examination report is inadequate for rating purposes.  First, the examiner failed to perform a complete examination of the Veteran's left foot and ankle based on the Veteran's report that the ankle and foot were asymptomatic.  While the report shows that x-rays of both feet were ordered, x-rays of the left foot and ankle are not of record.  Accordingly, the Board finds that a comprehensive VA examination must be scheduled to determine whether the Veteran has had a disability of the left foot and left ankle during the pendency of his claim and whether any such disability had onset during or was aggravated as a result of an injury or incident in service.

Regarding the back, the Veteran has complained of upper back pain since August 1991.  An August 1995 treatment record shows he strained his upper back while an April 1996 treatment record shows reports of flare-ups.  A letter from the Veteran's provider at EAFB, dated August 1996, states that the Veteran was treated for low back pain in August 1991 and April 1996.  The impression was mild to moderate thoracic degenerative joint disease.  The December 2004 VA examiner did not examine or take x-rays of the spine.  A July 2010 private treatment record shows a diagnosis of degenerative spondylosis of the thoracic and lumbar spine and chronic strain or injury of the thoracic and lumbar spine with residual fibrosis from the repair process.  The provider indicated that the diagnoses were a result of injuries during service.  The Veteran had a VA examination in October 2010; however, the examination report is inadequate for rating purposes.  The examiner did not examine the lumbar spine based on the Veteran's assertion that it was asymptomatic at the time.  The examiner did not address the history of the thoracolumbar spine complaints or the diagnosis indicated in the July 2010 private treatment record.  Accordingly, a remand is necessary to schedule an adequate examination of the thoracolumbar spine to determine whether the Veteran has had a disability of the thoracolumbar spine during the pendency of this claim and if so, whether it had onset during or was aggravated as a result of an injury or incident in service.

In addition, during his hearing before the Board, the Veteran testified that he reported continued left foot pain to his private provider about six months prior to his hearing.  He also reported that he was being treated at VA facilities.  On remand, the Veteran should be asked to provide consent and release forms so that VA can obtain updated treatment records from private providers.  The AMC should also associate with the claims file his VA treatment records.

Finally, the Board observes that while the Veteran's point history for retirement purposes has been associated with the claims file, the records are not clear as to the dates the Veteran served ACDUTRA and INACDUTRA.  The Veteran served with reserve components from 1975 to 2004.  The nature of this service, specifically, the dates of all periods of ACDUTRA and INACDUTRA must be clarified.

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to submit a consent and release form for each of his private providers so that VA can obtain outstanding private treatment records.  Document all attempts to obtain such records.  If unable to obtain the treatment records, inform the Veteran and request that he obtain and submit them.  The Veteran should, if possible, obtain these records himself to expedite the case.

2. Obtain VA treatment records and associate them with the claims file.

3. Contact the Defense Finance and Accounting Service (DFAS), the National Personnel Records Center (NPRC), and any other appropriate repository and request the Veteran's pay stubs from his service in the Air Force Reserve and the Air National Guard.  Attempts to secure the pay stubs should be clearly documented in the file, along with any negative responses.

4. Create and associate with the claims file a summary of the Veteran's service in the Air Force Reserve and the Air National Guard, from 1975 to 2004, to include the dates for each period of ACDUTRA and INACDUTRA that he attended. 

5. Schedule the Veteran for a VA examination to determine the nature and etiology of his left foot, left ankle, and thoracolumbar spine disabilities.  The claims file, copies of pertinent records on Virtual VA and/or VBMS, and a summary of the active duty, ACDUTRA and INACDUTRA dates must be provided to the examiner.  The examiner must indicate review of these items in the examination report.  All indicated tests should be conducted.

The examiner must indicate whether the Veteran has had a disability of the left foot, left ankle and thoracolumbar spine since June 2004.  For each diagnosis offered, the examiner should address whether it is at least as likely as not (50 percent or greater possibility) that the disability was caused or aggravated by any period of active duty, ACDUTRA or INACDUTRA.  The examiner should also state whether any claimed disability caused or aggravated another claimed disability.

All opinions must be supported by a full rationale. If the examiner cannot provide any of the requested opinions without resorting to speculation, the report should so state.

6.  The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2013).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examination must be included in the claims folder and must indicate that it was sent to his last known address of record.  If he fails to report to the examination, the claims folder must indicate whether the notification letter was returned as undeliverable.

7. Thereafter, review the claims folder to ensure that the foregoing requested development has been completed and readjudicate the claims.  If any benefit sought on appeal is not granted, the Veteran and his representative should be provided with an SSOC and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


